DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group I comprising claims 1-10 and Species I comprising Figure 1-4B in the reply filed on 06/24/2022 is acknowledged.  
Claim 12 is withdrawn from consideration by the applicant.
Claim 18 includes subject matter of the restricted species II of Figures 5-6B wherein the surface of the wall mount is disclosed as a concave or convex shape. 
Thus, claim 18 is restricted and not treated on the merits.  It is required claim 18 be cancelled.
Claims 1-11 and 13-17 are pending in the instant application.

The traversal is on the ground(s) that the search for the two groups would not pose an undue burden on the Patent Office.  This is not found persuasive because species I incorporates a wall bracket which does not comprise the specifics of a concave or convex surface and the elected embodiment does not comprise a correspondingly mating surface. The plurality of alternative structures disclosed are directed to different advantages of each of the recited species thus the search fields although overlapping in some respects would extend beyond the generic search to incorporate all the different type of structural elements disclosed.  As result would pose a serious burden of the Examiner to include each and every alternative.
The requirement is still deemed proper and is therefore made FINAL.
 
Drawings
The drawings are objected to because applicant’s drawings disclose element members designated by arrows which generally point to an area of the embodiment that is the component represented by the element numbers.  The arrows do not specifically point to the specific member.  It is required the applicant remove the arrows for elements that specifically refer to a specific member and replace the arrows with designating lines.

The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the 
The limitations “wherein the second unit includes an opening to dispense bags within the second chamber,” in claim 2 line 3 must be shown or the feature(s) canceled from the claim(s).  No dispensing opening in the second unit is shown.  No new matter should be entered.

The limitations “wherein the opening is selectably openable and closeable while the first unit and second unit are connected or disconnected,” in claim 7 lines 2-3 must be shown or the feature(s) canceled from the claim(s).  No dispensing opening in the second unit is shown.  No new matter should be entered.

The limitations “wherein the bottom surface of the wall mount has a convex or concave shape and wherein the top end of the first unit has a correspondingly mating shape,” in claim 18 lines 1-3 must be shown or the feature(s) canceled from the claim(s).  Not disclosed in the elected embodiment.  No new matter should be entered.

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 2-4 and 7-8 are objected to because of the following informalities:  
Claim 2 recites the limitations “includes an opening to dispense bags within the first chamber,” in line 2.  It is suggested the limitations be amended to read --includes an opening to dispense bags from within the first chamber--. Same issue in claim 3,4 and 7-8.
Appropriate correction is required.

Claim 2 recites the limitations “to dispense bags within the second chamber,” in line 3.  It is suggested the limitations be amended to read --to dispense bags from within the second chamber--.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1,4 and 7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

	Claim 1 recites the limitations “whereby the bag container system can operate as a single unit with dual chambers or as two separate units each with its own chamber,” in lines 7 and 8. The dispenser in claim 1 is disclosed as “a bag container system,” it is unclear as to how a singular unit as claimed can operate as operate as a separate single unit with dual chambers or as two separate units each with its own chamber.  Appropriate clarification is required.

	Claim 4 recites the limitations “the side wall,” in line 4.  It is unclear as to which of the two cited side walls of the first and second unit, the claim is referring to. Appropriate clarification is required.

Claim 7 recites the limitations “wherein the opening is selectably openable and closeable while the first unit and second unit are connected or disconnected” in line 4. It is unclear as to which of the two cited side walls of the first and second unit, the claim is referring to. It is unclear as to how the opening is selectably openable and closeable when the second unit are disconnected, since in the elected embodiment, Figure 2A is shown as the two opening are only rotatable when the interior side wall is connected to the second unit.  Therefore, in view of the examiner the opening is not openable and closable when disconnected.  Appropriate clarification is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9,11 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Jennings (US 4,893,728) in view of Petersen (US 2007/0267531 A1).

Referring to claims 1 and 14.  Jennings discloses a bag (articles) container system (100; Figure 13) for storing and dispensing bags (articles), the system comprising: 
a first unit (104) having a top end (105), a bottom end (120), and a side wall (side wall 104) defining a first chamber (interior 104) adapted to contain one or more bags (articles), 
a second unit (102) having a top end (114), a bottom end (bottom end of 102), and a side wall (side wall of 102) defining a second chamber (interior of 102) 

adapted to contain one or more bags (articles), and a connection mechanism (118; Figure 14) that releasably connects the bottom end of the first unit (120) to the top end of the second unit (114), whereby the bag container system (100) can operate as a single unit with dual chambers or as two separate units each with its own chamber (articles can be dispensed by each of the first and second units).

	Jennings does not disclose the articles to be dispensed as being bags.

Petersen discloses a bag dispenser (10; Figure 1) wherein a housing (12) storing a plurality of bags (44) dispensed a selected bag through a dispenser opening (14).

It would have been obvious for a person of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the teachings of Jennings to include the articles to be dispensed as being bags as taught by Petersen because dispensing different types of articles would expand the usefulness to the dispenser.

Referring to claim 2.  Jennings discloses a bag (articles) container system (100; Figure 13) wherein the first unit (104) includes an opening (106) to dispense bags (articles) from within the first chamber (interior of 104), and wherein the second unit (102) includes an opening (110) to dispense bags within the second chamber.

Referring to claim 3.  Jennings discloses a bag (articles) container system (100; Figure 13) wherein the first unit (104) includes a closable opening to dispense bags from within the first chamber (opening 106 can be rotated to face side wall of 102 to close opening; Figure 16).

Referring to claim 4.  Jennings discloses a bag (articles) container system (100; Figure 13) wherein the side wall (side wall 112) comprises an inner sleeve (112) having an opening (108) and an outer sleeve (104) having an opening (106), and wherein the inner sleeve (112) is moveable relative to the outer sleeve (104) to align the openings (108 and 106) to dispense bags within the first chamber (dispense articles from the first chamber 104).

	Referring to claim 5.  Jennings discloses a bag (articles) container system (100; Figure 13) wherein the inner sleeve (112) is rotatable relative to the outer sleeve (104).

Referring to claim 6.  Jennings discloses a bag (articles) container system (100; Figure 13) wherein the inner sleeve (112) is rotatable with the second unit (102).

	Referring to claim 7.  Jennings discloses a bag (articles) container system (100; Figure 13) wherein the first unit (104) includes an opening (106) to dispense bags (articles) within the first chamber (interior of 104), wherein the opening (106) is selectably openable and closeable (opening 104 can be rotated to align with opening 108) while the first unit (104) and second unit (102) are connected or disconnected (the inner sleeve can be manually rotated when disconnected).

Referring to claim 8.  Jennings discloses a bag (articles) container system (100; Figure 13) wherein the second unit (102) includes an opening (110) to dispense bags (articles) within the second chamber (interior 102), and wherein the opening (110) is closed when the first unit (104) is connected to the second unit (102; as in Figure 13) and open when the first unit (104) is disconnected from the second unit (102 as in Figure 14).

Referring to claim 9.  Jennings in view of Petersen disclose the first chamber and the second chamber comprising an interior volume for storing articles.

Jennings in view of Petersen do not specifically disclose wherein the first chamber has a volume from about 10 in3 to about 30 in3, and wherein the second chamber has a volume from about 10 in3 to about 25 in3.

It would have been an obvious matter of design choice to have comprised the first chamber as having a volume from about 10 in3 to about 30 in3, and the second chamber as having a volume from about 10 in3 to about 25 in3 of Jennings since such a modification in size would account for no change in the device.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Daley, 357 F.2d 669, 149 USPQ 47 CCCPA 1966.

Referring to claim 11.  Jennings discloses a bag (articles) container system (100; Figure 13) wherein second unit (102) comprises an inner sleeve (sleeve 112) and an outer sleeve (sleeve of 102), wherein the inner sleeve (sleeve 112) extends a portion of the distance into the outer sleeve (sleeve of 102), wherein the inner sleeve includes an opening (opening 110) that provides access into the second chamber (102), and wherein the opening (opening 110) in the inner sleeve (sleeve 112) has a smaller cross section than the cross section of the second chamber (se diameter of 102 and 112; Figure 14).

Claims 10,13,15 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Jennings (US 4,893,728) in view of Petersen (US 2007/0267531 A1) in view of Dalbec (US 2014/0061199 A1).

Referring to claim 10.  Jennings in view of Petersen do not disclose the top end of the first unit or the bottom end of the second unit comprises a magnet.
Dalbec discloses a container (16) comprising a top end (14) of the first unit (16) having a magnet.
It would have been obvious for a person of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the teachings of Jennings in view of Petersen to include the top end of the first unit comprises a magnet as taught by Dalbec because a magnetic top would allow the dispenser to be magnetically attached to shelf thus allowing easier installation of the dispenser.

Referring to claims 13 and 15.  Dalbec discloses a container (16) comprising a top end (14) of the first unit (16) having a magnet
further comprises a wall mount (a surface of 58) that is adapted to hold the first unit and the second unit (container 16; Figure 11).

Referring to claim 17.  Dalbec discloses a container (16) comprising a top end (14) of the first unit (16) having a magnet
wherein the wall mount (a surface of 58) includes a top surface (top surface of 58) comprises a key tray (top surface can be used to place keys).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAKESH KUMAR whose telephone number is (571)272-8314. The examiner can normally be reached M-TH from 8AM-6:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gene Crawford can be reached on (571) 272-6911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RAKESH KUMAR/Primary Examiner, Art Unit 3651